September 11, 2012.




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         THALIA DE SANTIAGO, Appellant

NO. 14-12-00664-CR                         V.

                          THE STATE OF TEXAS, Appellee
                        ________________________________

      This cause was heard on the motion of the appellant to withdraw notice of appeal.
Having considered the motion the Court orders the appeal DISMISSED.

      We order appellant to pay the costs incurred by this appeal.

      We further order the mandate be issued immediately.

      We further order this decision certified below for observance.